
	

115 HR 3626 RH: Bank Service Company Examination Coordination Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 788
		115th CONGRESS2d Session
		H. R. 3626
		[Report No. 115–1007]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Mr. Williams introduced the following bill; which was referred to the Committee on Financial Services
		
		November 2, 2018Additional sponsors: Mr. Meeks, Mrs. Love, Mrs. Wagner, Mr. Budd, and  Mr. Gonzalez of Texas
			
			November 2, 2018
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Omit the part struck through and insert the part printed in italic
		
		
			
		
		A BILL
		To amend the Bank Service Company Act to provide improvements with respect to State banking
			 agencies, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Bank Service Company Examination Coordination Act of 2017. 2.Bank Service Company Act improvementsThe Bank Service Company Act (12 U.S.C. 1861 et seq.) is amended—
 (1)in section 1(b)— (A)by redesignating paragraphs (2) through (9) as paragraphs (3) through (10), respectively; and
 (B)by inserting after paragraph (1) the following:  (2)the term State banking agency shall have the same meaning given the term State Bank Supervisor under section 3 of the Federal Deposit Insurance Act;;
 (2)in section 5(a), by inserting , in consultation with the State banking agency, after banking agency; and (3)in section 7—
 (A)in subsection (a)— (i)in the first sentence, by inserting or State banking agency after appropriate Federal banking agency; and
 (ii)in the second sentence, by striking Federal banking agency that supervises any other shareholder or member and inserting Federal or State banking agency that supervises any other shareholder or member; (B)in subsection (c)—
 (i)by inserting or a State banking agency after appropriate Federal banking agency; (ii)by striking such agency each place such term appears and inserting such Federal or State agency;
 (C)by redesignating subsection (d) as subsection (f); (D)by inserting after subsection (c) the following:
					
 (d)Availability of informationInformation obtained pursuant to the regulation and examination of service providers under this section or applicable State law may be furnished by and accessible to Federal and State agencies to the same extent that supervisory information concerning depository institutions is authorized to be furnished to and required to be accessible by Federal and State agencies under section 7(a)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1817(a)(2)) or State law, as applicable.
 (e)Coordination with State Banking AgenciesWhere a State bank is principal shareholder or principal member of a bank service company or where a State bank is any other shareholder or member of the bank service company, the appropriate Federal banking agency, in carrying out the examination duties examinations authorized by this section, shall—
 (1)provide reasonable and timely notice to, and consult with the State banking agency; and (2)to the fullest extent possible, coordinate and avoid duplication of examination activities, reporting requirements, and requests for information.; and
 (E)in subsection (f), as so redesignated, by inserting , in consultation with State banking agencies, after appropriate Federal banking agencies.; and (F)by adding at the end the following:
					
 (g)Rule of constructionNothing in this section shall be construed as granting authority for a State banking agency to examine a bank service company where no such authority exists in State law..
				
	
		November 2, 2018
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
